Case 1:21-cv-06233-JGK Document 21 Filed 08/05/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHRIS JOHN BEVERAGE CORP. ET AL., 21-cv-6233 (JGK)

Plaintif£s, ORDER

 

- against -

PEPSI-COLA BOTTLING COMPANY OF NEW
YORK, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

For the reasons stated on the record during the conference
held on August 5, 2021, the plaintiffs’ application for a
preliminary injunction is granted. The defendant is enjoined and
restrained from:

1. terminating the Distributorship and/or the Distributor
Agreement;

2. impeding, discontinuing, failing to supply or otherwise
disrupting plaintiffs’ operation of the Distributorship and
allowing Plaintiffs to maintain the status quo with the
plaintiffs’ servants, agents, and/or employees;

3. representing to any existing vendors or customers of the
Distributorship that it is being terminated, has been
terminated, or will be terminated or otherwise disrupted, or
in any way disparaging either of the plaintiffs; and,

4, impeding or in any way stopping the plaintiffs from
recovering all chattels and property (including but not

Limited to Plaintiffs’ truck) in the defendant’s possession
Case 1:21-cv-06233-JGK Document 21 Filed 08/05/21 Page 2 of 2

or control such that the plaintiff can take permanent

possession thereof as soon as possible.

This preliminary injunction will expire ten days after a
decision by the arbitrator resolving the parties’ dispute.

Also for the reasons stated on the record during the
conference held on August 5, 2021, the defendant’s motion to
compel arbitration is granted.

This action is stayed pending a decision by the arbitrator.
The parties should advise the Court of the status of the case
within seven days after the decision of the arbitrator.
SO ORDERED.

Dated: New York, New York
August 5, 2021

 

eh, Lilet
(_~\ Sohn’ G. ‘Koeltl
United States District Judge
